Citation Nr: 1820198	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chin scar.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since transferred to the RO in Reno, Nevada.  

The record contains a June 2016 statement in support of the Veteran's claim indicating that the Veteran did not want to continue to pursue the issue of entitlement to service connection for his chin/facial scarring.  However, as such filing was not signed by either the Veteran or his representative, and the Veteran subsequently presented evidence and argument seemingly continuing to pursue this claim, the withdrawal is not deemed effective and the Board will continue with appellate consideration.

The Veteran presented testimonial evidence at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current chin scar disability from an in-service wound.


CONCLUSION OF LAW

The criteria for service connection for a chin scar have not been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

When considering the evidence of record under the applicable law and regulations, the evidence is found to weigh against the award of service connection for a chin scar.

Although the Veteran has asserted that he has a scar on his chin from a described assault and battery during his active military service, there is no mention of any scar or markings on the Veteran's chin in any of his current VA treatment records.  There is no indication he ever complained of this or specifically sought treatment for any such disability, and nothing in the treatment records' regular Review of Systems notes the presence of scars anywhere except on the abdomen resulting from laparoscopic surgery.  The Veteran submitted a photograph in February 2013 as purported evidence of a chin scar, but such photograph, taken from a low angle, does not appear to clearly document any such scar.  The weight of the evidence therefore is found to be against a finding that the Veteran has a chin scar, the disability for which service connection is being sought, and the claim must be denied.

Further, even assuming without deciding that the Veteran did have a present chin scar disability, the preponderance of the evidence weighs against a finding that the Veteran left active service with a chin wound and/or chin scar.  The Veteran has described an alleged assault and battery which took place in San Francisco in late March of 1965 which involved him getting punched in the chin with brass knuckles and shortly thereafter receiving medical care and stitches from a lieutenant at a nearby emergency military outpost.  He also testified at the Board hearing that upon boarding the USS Koiner which would be taking him to Vietnam, he went to the doctor on the ship and reported everything that had happened.  While the Veteran is competent to describe events he experienced during military service, the Board finds the contemporary medical evidence of record to be more persuasive.  Specifically, the Veteran's service treatment records are devoid of any mention of a chin wound, stitches, or scar, and his March 1967 RAD examination, which the Veteran signed, found no abnormalities involving identifying body marks, scars, or tattoos.  Therefore, even assuming without deciding that the Veteran received stitches in his chin after suffering an assault and battery, the evidence does not show that he left service with any chin scar or mark from such event.  As a scar is a permanent patch of skin that grows over a wound which forms when the body heals itself after damage to the skin such as a cut, scrape, burn, sore, or surgical procedure, it is not a disability of a type which may appear with a delayed onset years after an initial injury without visible residuals.  See Scars, MEDLINEPLUS, https://medlineplus.gov/scars.html.

In conclusion, the most probative evidence of record, the Veteran's medical records, do not demonstrate that the Veteran has suffered from a chin scar at any point during the relevant appeal period.  The Veteran's separation examination is found to be the most probative evidence regarding the presence of a chin wound or scar at the time of separation from service, and documents that examination of the Veteran did not reveal any abnormal marks or scars.  As the weight of the evidence is against the Veteran's claim, service connection for a chin scar must be denied.  See 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a chin scar is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


